      Case 2:18-cv-01582-WSH-PLD Document 41 Filed 01/15/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



AL-TARIQ SHARIF ALI BYRD,                             )
                                                      )
                Plaintiff,                            )     Civil Action No. 18-1582
                                                      )
        v.                                            )
                                                      )     District Judge W. Scott Hardy
                                                      )     Magistrate Judge Patricia L. Dodge
A.D.A. LAWRENCE ELLIOT SACHS, et                      )
al.,                                                  )
                                                      )
                Defendants.                           )
                                                      )

                                   MEMORANDUM ORDER

       This matter comes before the Court on pro se Plaintiff Al-Tariq Sharif Ali Byrd’s

objections (Docket No. 39) to the Report and Recommendation (“R&R”) of Magistrate Judge

Patricia L. Dodge entered on December 8, 2020. (Docket No. 38). The R&R recommends

dismissing Plaintiff’s Complaint (Docket No. 3), filed on November 26, 2018, for failure to

prosecute. Service of the R&R was made on Plaintiff by mail and he was informed that any

objections to same were due by December 22, 2020. On December 22, 2020, the Court received

correspondence from Plaintiff objecting to the R&R and arguing that his Complaint should not

be dismissed. According to Plaintiff, his current conditions of confinement are preventing

communication and access to the court system. (Docket No. 39). Nevertheless, Plaintiff

explains that he received the Court’s “notice” regarding “the Court’s intent to dismiss” his

lawsuit for failure to prosecute on December 11, 2020 (id.), his objections reached the Court as

have various other items he has sent, and, as set forth in detail in the R&R, Plaintiff’s failure to

prosecute his case has been ongoing for quite some time.




                                                  1
      Case 2:18-cv-01582-WSH-PLD Document 41 Filed 01/15/21 Page 2 of 2




       In resolving a party’s objections, the Court conducts a de novo review of any part of the

R&R that has been properly objected to. See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(1).

The Court may accept, reject, or modify the recommended disposition, as well as receive further

evidence or return the matter to the magistrate judge with instructions. See id. Upon careful de

novo review of the Complaint, the R&R and Plaintiff’s objections, as well as the record as a

whole, the Court concludes that the objections do not undermine the R&R’s recommended

disposition. Accordingly, the Court enters the following Order:

       AND NOW, this 15th day of January, 2021,

       IT IS HEREBY ORDERED that Plaintiff’s objections to the R&R (Docket No. 39) are

OVERRULED, and the R&R (Docket No. 38) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint (Docket No. 3) is DISMISSED

for the reasons set forth in the R&R.

       IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.



                                                            /s/ W. Scott Hardy
                                                            W. Scott Hardy
                                                            United States District Judge



cc/ecf: All counsel of record

       Al-Tariq Sharif Ali Byrd, a.k.a. James Byrd (via U.S. Mail)
       52773
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219




                                                2
